          Case 1:21-cr-00031-TSC Document 7 Filed 02/26/21 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
               v.                             :
                                              :       Case Number: 21-cr-00031(TSC)
JAMI BAILEY,                                  :
                                              :
                       Defendant.             :


               GOVERNMENT’S OPPOSITION TO MODIFICATION OF
             CONDITIONS OF RELEASE FOR DEFENDANT JAMI BAILEY

        The United States of America, by and through its attorney, the United States Attorney

for the District of Columbia, submits this memorandum in support of its opposition to the

Defendant’s request to modify the conditions of his release. The Defendant stands before the

Court charged with the Possession of Child Pornography, in violation of Title 18 U.S.C. §

2252(a)(4)(B), on or about and between October 1, 2016 and May 25, 2017. As such, this is a

case that involves a minor victim. While not statutorily required pursuant to Title 18 U.S.C.

§3142, the Government requests that this Court impose the electronic monitoring conditioning,

as well as the other conditions requested by Pretrial Services in the Report filed with the Court

on February 16, 2021. See Dkt. No. 4. As detailed below, an analysis of the factors set forth in

18 U.S.C. § 3142(g) leads to the conclusion that these conditions of release are necessary in

order to ensure the safety of any other person and the community.




                                                  1
            Case 1:21-cr-00031-TSC Document 7 Filed 02/26/21 Page 2 of 12




                             APPLICABLE LEGAL STANDARD

       Even if the defendant does not pose a flight risk, danger to the community by itself is

sufficient reason to order detention and/or to impose various conditions of release. United States

v. Salerno, 481 U.S. 739, 755 (1987). In determining whether there are conditions of release

that will ensure the safety of any other person and the community, the Court must consider the

following factors: (1) the nature and circumstances of the offense charged; (2) the weight of the

evidence against the defendant; (3) the history and characteristics of the defendant; and (4) the

nature and seriousness of the danger to any person or the community that would be posed by the

defendant’s release. See 18 U.S.C. § 3142(g).

       I.      Analysis

       For the reasons that follow, the Government submits that electronic monitoring, no access

to electronic devices that are capable of connecting to the Internet, and the other conditions of

release as detailed in the Pretrial Services Report are necessary to reasonably assure the safety of

any other person and the community.

       A.      Nature and Circumstances of the Charged Offense

       On various dates between October 2016 and April 2017, Online Covert Employees

(“OCEs”) employed by the Washington Field Office of the FBI used a law enforcement tool to

review a list of Internet Protocol (“IP”) addresses that (1) had been recorded as sharing suspected

child pornography images or videos, identified by their unique Infohash values, 1 on a peer-to-peer

(“P2P”) file sharing network; and (2) were believed to resolve back to physical addresses located

in the District of Columbia based on a commercial geolocation program utilized by the law


1
  An “infohash” is a number which uniquely identifies a torrent file based on the shared file(s)
associated within the torrent file.

                                                 2
            Case 1:21-cr-00031-TSC Document 7 Filed 02/26/21 Page 3 of 12




enforcement tool. An IP address is unique to a particular computer during an online session and

makes it possible for data to be transferred directly between computers. The law enforcement tool

indicated that the IP address 73.128.73.45, later identified as being utilized by the Defendant, had

been used to share known or suspected child pornography images and/or videos and that the

computer using that IP address was physically located in the District of Columbia.

          Over the course of six months, the OCEs initiated single source downloads from the

Defendant’s IP address and obtained several files. A description of some of these files follows:

      (1) A file identified as “Mandy 8yo.avi” that contains a video depicting a prepubescent girl

          with her mouth on the penis of an adult male. In portions of the video, the adult man can

          be seen rubbing his penis against the child’s vagina. The adult man then ejaculates onto

          the child’s chest.

      (2) A file identified as “pthc 2 Pedoland Frifam Viola 4-Foxy-Stop dont stop 012.avi,” which

          is a video file depicting an adult man and a prepubescent minor female rubbing a vibrator

          against the child’s vagina. The adult man then attempts to insert the vibrator into the child’s

          anus.

      (3) A file identified as “_zooskool- PTHC –BabyJ 5yo Exib Fuck (48m58s)(1).mpg” that

          contains a video depicting various scenes of a prepubescent minor female digitally

          penetrating herself. The video also shows an adult man inserting his penis into the child’s

          vagina.

          The investigation conducted by members of the Washington Field Office of the FBI was

not the first time that the Defendant had come across law enforcement’s radar for distributing child



2
    Pthc is a term that means pre-teen hard core.

                                                    3
            Case 1:21-cr-00031-TSC Document 7 Filed 02/26/21 Page 4 of 12




pornography. The Defendant was known to law enforcement because, on numerous dates in 2015,

an OCE using the same P2P software client mentioned above downloaded images depicting child

pornography from an IP address that law enforcement determined was associated with the

Defendant.      At that time, the Defendant was residing in The Eastern District of Virginia.

Unfortunately, the Defendant moved from his home in Virginia before a search warrant for that

residence could be obtained.

          On May 25, 2017, a search warrant issued by a magistrate judge from the United States

District Court for the District of Columbia was executed at the Defendant’s residence in the District

of Columbia. As a result of the search warrant, several computers, hard drives, and phones

(hereinafter, “digital devices”) were seized. Furthermore, a 9 mm Sig Sauer and a 22 mm Ruger

were also recovered. The Defendant admitted that these were his firearms, and that they were not

registered in the District of Columbia. As a result, the Defendant was arrested for the possession

of unregistered firearms on that date. 3

          The digital devices seized pursuant to the search warrant were forensically examined.

Several of the seized items contained images depicting child pornography or forensic artifacts

consistent with an individual searching for child pornography. For example, child pornography

was found on two different MacBook laptops belonging to the Defendant. Additionally, several

search terms indicative of child pornography, including “pthc” 4 and “pedo,” were located in the

“Google Searches” tab of these devices. Furthermore, the “Parsed Search Queries” tab contained

additional searches for the terms “6yo”, “12yo” and “preteen”. The “WebKit Browser Web



3
    There are no pending charges against the Defendant for the illegal possession of these firearms.
4
 This term is commonly used when individuals, who have a sexual interest in children, refer to
child pornography. It means pre-teen hard core.

                                                  4
          Case 1:21-cr-00031-TSC Document 7 Filed 02/26/21 Page 5 of 12




History” tab listed torrent       file names indicative of child pornography,            including

“(pthc).8yo.boy.fucks.6yo.girl,she.cries.for.mom.”

       The Defendant’s iPhone contained approximately 1,052 images consistent with child

pornography which, based on the file structure, appear to have been downloaded from various

websites. This iPhone is associated with the Apple ID jamiabailey@gmail.com, and has the owner

name “Jami’s iPhone.” The Defendant used this device to actively seek out images and videos of

child pornography, searching using terms including: “ptsc lola preteen”, loli child model”, preteen

nonnude”, “ptsc young lola”, “candid preteen” and “preteen see thru shirt”. Additionally, a Dell

laptop found at the Defendant’s home contained approximately 1,077 images and 132 videos

depicting the sexual abuse of children. While most of the images and videos were recovered from

unallocated      space, 5     some      were         located    in       the    file     structure:

“[root]/Users/jamia/AppData/Google/Chrome/User Data/”. This item had one identifiable user

account named “jamia”, with the display name “Jami Bailey.” P2P software was also installed on

the computer.    Furthermore, dozens of files that had been downloaded during the undercover

sessions described above were located on this device. Examples of some of these files include:

       (1) A file entitled _hr_tiny_girl005,” which is an image depicting a toddler, nude from the

           waist down, with an adult penis pressed against her vagina.

       (2) Files entitled “0be5680d” and “0be5680e,” which are images depicting a toddler with

           an adult male penis placed in her mouth.




5
  Unallocated space on digital media is where deleted items remain unless or until they are
overwritten by new data. Files in unallocated space are recoverable when computers are
forensically examined.

                                                5
          Case 1:21-cr-00031-TSC Document 7 Filed 02/26/21 Page 6 of 12




       (3) A file entitled “8d763034,” which is an image depicting an adult male with his tongue

           on a toddler’s vagina.

       The Defendant’s criminal conduct, which spanned for many months, is extremely serious

and supports the conditions of release suggested by Pretrial Services. His conduct is egregious,

and his offenses have been perpetrated against the most vulnerable members of our society:

children. Children depicted in images and videos depicting their sexual abuse are traumatized

and victimized in the worst way imaginable at the time the images were created, and they are re-

victimized and re-traumatized each and every time an individual, like the Defendant, views the

images for their own sexual gratification. As recently explained by the Sixth Circuit in a child

pornography case:

       ...we have numerous victims in a case like this, not one victim. Every image of a child,
       every image of a non-adult engaged in any type of sexual activity or any type of pose
       without clothing or any type of exploitation constitutes an additional case of victimizing a
       child. Without a demand for that type of information and that type of viewing from
       persons like this defendant, we don’t know how many child abuse cases we could
       prevent. And as long as there is a demand to purchase images of child pornography, there
       is going to be an unending stream of child abuse of…children who are forced into
       these roles.

       ...every image has a child who has been exploited and abused, and that is the concern I
       have. It is the concern that I have when people are engaged in serially doing this, the
       effect it has on children throughout the world and the effect it has on their future lives.

See United States v. Miller, 665 F.3d 114, 121-122 (6th Cir. 2011)(quoting the district court)

(rejecting an attack on the child pornography sentencing guidelines and highlighting the grave

harm caused to the victims depicted in child pornography images and the evidence that

traffickers and possessors of child pornography are the impetus for the creation of more sexual

abuse of minors).

       As such, the Court should impose electronic monitoring, deny him access to electronic

devices that facilitate the serious criminal offenses he is charged with perpetrating, as well as

                                                  6
            Case 1:21-cr-00031-TSC Document 7 Filed 02/26/21 Page 7 of 12




order the various conditions of release as recommended in the PreTrial Services Report. See

Dkt. No. 4, page 1.

       B. The Weight of the Evidence Against the Defendant

       The weight of the evidence against the Defendant is overwhelming. As detailed above,

the Government is in possession of numerous digital devices that have been forensically

analyzed and which corroborate the fact that the Defendant was using various computers and

cellular telephones to search for, access, download, and view images and videos that depict the

graphic sexual assault of children as young as infants. Furthermore, the evidence shows that the

Defendant was using these devices and the Internet to make his collection of child sexual abuse

material available to other like-minded offenders. Based upon the above, as the weight of the

evidence against this Defendant is quite strong, this factor also weighs heavily in favor of

imposing the conditions of release the Government is requesting.

       C.      History and Characteristics of the Defendant

       The Defendant has two prior contacts with the criminal justice system. He has an Assault

conviction from 2012, and a Disorderly Conduct conviction from 2010. While the charge that

the Defendant pled to in 2010 may not seem serious, the conduct underlying that conviction is

deeply disturbing. The victim in that case was a high school intern at the company where the

Defendant was working. Over the course of the internship, the Defendant repeatedly touched the

teenage intern in ways that made her uncomfortable. The Defendant would put his arms around

the young girl, and on one occasion placed his hand on her thigh, and slowly moved his hand up

her leg. The Defendant also asked the intern questions about her personal life, including whether

or not she had a boyfriend, and told her that she was very pretty.

       While this conviction is somewhat remote in time, it is disturbing because the victim in

that offense was also a minor, which exacerbates the Government’s concern that this Defendant
                                                  7
          Case 1:21-cr-00031-TSC Document 7 Filed 02/26/21 Page 8 of 12




poses a danger to members of the community- specifically, children. The Government disagrees

with defense counsel’s assertion that there is no reason to believe that the Defendant has viewed

child pornography following the execution of the search warrant in May 2017. See Defendant’s

Motion, Dkt. No. 6, pages 8-9. The fact that the Defendant lacks a subsequent arrest for this type

of conduct does not mean that he has not engaged in additional offenses involving the online

exploitation of children. This Court is well aware that the online sexual exploitation of children,

such as the distribution and possession of child pornography, are crimes that are committed in

secret. This secrecy, combined with the overwhelming presence of digital devices and the near

universal access to the internet, makes detection of these criminal offenses difficult. As this case

demonstrates, the Defendant was utilizing the Internet to and P2P software to seek out, view,

collect, possess and distribute images depicting the sexual abuse of children for approximately

two years before law enforcement executed a search warrant at his residence.

         The mere lack of an arrest record for these types of offenses should also be called into

question in cases involving the sexual exploitation and abuse of children, because it is well-

known that children often do not disclose sexual abuse, and that these types of crimes are wildly

underreported. See United States v. Gregory Todd Numan,

3:160cr000065(TMB)(DAK)(February 26, 2018: Expert Testimony of Clinical Psychologist

Darrell Turner). In Numan, Dr. Turner provided expert testimony to the Court to explain why a

reliance on the lack of prior criminal history of an offender charged with sexual offenses

committed against children does not serve as a reliable indicator of their future risk for

reoffending. As explained by Dr. Turner:

              “One of the main problems is the fact that these offenses
               are among the most undetected offenses that there are. This
               is not like bank robbery or murder, where it's generally assumed
               and expected that it's going to be detected and reported. We know

                                                 8
          Case 1:21-cr-00031-TSC Document 7 Filed 02/26/21 Page 9 of 12




               from research that about only about five percent of sexual offenses against
               children are ever reported.


               Of those, of that five percent, about another five percent
               result in a conviction. So we're talking about an exponentially
               small number of offenses that are reported and accounted for.
               So it's sort of akin to saying there were only four drunk people in
               New Orleans in Mardi Gras this year because there were only four
                arrests for public intoxication, and it's not a good representation of what's
               actually going on out there. So to say it without the qualifier that,
                hey, this is a gross underestimate, but you know, so far, this is what
                we've been able to find, I think, is misleading and very, very
               dangerous.”


at pages 22-23. See also K. London, M. Bruck, S. J. Ceci & D. W. Shuman, Disclosure of Child

Sexual Abuse: What Does the Research Tell Us About the Ways Children Tell?, 11

PSYCHOLOGY, PUB. POL’Y & L. 1, 194-226 (American Psychological Association, 2005)(finding

in a study of adult retrospective victim studies about child sex abuse, approximately 60 – 70% of

adults sexually abused as children did not recall disclosing the abuse during childhood); See also

D. W. Smith, E. J. Letourneau, B. E. Saunders, D. G. Kilkpatrick, H. S. Resnick & C. L. Best,

Delay in Disclosure of Childhood Rape: Results from a National Survey, 24 CHILD ABUSE &

NEGLECT 2, 273-87 (2000)(the results of the study found that only 12% of child rape victims’

assaults were reported to law enforcement authorities.). As such, the fact that the Defendant was

not arrested between 2017 and the present time, given the ways in which these types of crimes

are committed and the reluctance and inability of the victims to disclose, should be given less

weight, given the nature of the offense he is currently charged with.


       D. The Nature and Seriousness of the Danger to Any Person or the Community

       As detailed above, the Sexual Exploitation of Children, including the collection,

possession, transportation and distribution of child sexual abuse material presents a serious

                                                 9
         Case 1:21-cr-00031-TSC Document 7 Filed 02/26/21 Page 10 of 12




danger to the community, which results in severe mental, emotional, and physical trauma to the

countless number of children who are victimized by offenders like the Defendant and others with

a demonstrated sexual interest in children. Individuals, like the Defendant, who are consumers

of this material, furthers the demand for new material depicting the graphic, sexual exploitation

and abuse of defenseless children.

       That child pornography offenses are serious is a fact noted by the Supreme Court. At

least as early as the landmark decision, New York v. Ferber, 458 U.S. 747 (1982), the Supreme

Court referenced numerous research materials detailing the harm to children as a result of the

production and trafficking of child pornography.

       “[P]ornography poses an even greater threat to the child victim than does
        sexual abuse or prostitution. Because the child’s actions are reduced to a
        recording, the pornography may haunt him in future years, long after the
        original misdeed took place. A child who has posed for a camera must go
        through life knowing that the recording is circulating within the mass distribution
       system for child pornography.”

Shouvlin, Preventing the Sexual Exploitation of Children: A Model Act, 17 Wake Forest

L.Rev. 535, 545 (1981). See also Child Exploitation 292 (“[I]t is the fear of exposure and the

tension of keeping the act secret that seem to have the most profound emotional repercussions”);

Note, Protection of Children from Use in Pornography: Toward Constitutional and Enforceable

Legislation, 12 U.Mich.J. Law Reform 295, 301(1979)(interview with child psychiatrist) (“The

victim's knowledge of publication of the visual material increases the emotional and psychic

harm suffered by the child”). 458 U.S. 758, n.9.

       Moreover, as the Eastern District of New York has found:

       ...the issue is not only defendant’s potential
       abuse of children and his interaction with children
       if on bail, but also his ability, if he is released on bail, to attempt to possess additional
       child pornography, or to communicate and interact with (via email, internet, or phone)
       others involved in the possession, sale, and distribution of child pornography or other

                                                  10
         Case 1:21-cr-00031-TSC Document 7 Filed 02/26/21 Page 11 of 12




       sexual abuse of children, which would also create a clear danger by facilitating the
       criminal and dangerous exploitation of children by other individuals.

United States v. Reiner, 468 F.Supp.2d 393, 397 (E.D.N.Y. 2006). The Reiner court further

found that there were no conditions in that case that could reasonably assure the safety of the

community “[i]n this day and age, with devices such as cellphones, Blackberries, and laptops...”

Id. at 399; see also United States v. Blankenship, 2008 WL 1925137 (S.D.W.Va. April 29, 2008)

(S.D.W.Va. April 29, 2008)(unpublished)(noting the ease of accessing the internet by means of

various devices and stating “[t]he Court finds that the evidence clearly and convincingly

establishes that, confined to his home and electronically monitored, defendant would not be

prevented from obtaining the means to access the internet and attempting again to obtain child

pornography and in this poses a danger to children and the community”); United States v. Doyle,

2007 WL 1097844, *1 (W.D.Va. 2007)(finding danger of future offenses “especially considering

that pornographic images of children are widely available on the internet and can be easily

accessed by a personal computer”), conviction rev’d on other grounds, 650 F.3d 460 (2011).

       As detailed above, this Defendant was able to commit his crimes using a variety of hand-

held devices and the Internet, in secrecy, for years. Should he be released, given the ease in

which a hand-held device can be obtained and the universal access to and availability of the

internet, there is nothing to assure this court that the Defendant won’t continue to commit these

types of criminal offenses with impunity. Home confinement, even in the presence of a third-

party custodian, is not sufficient to alleviate the danger this offender poses to the community

when the Court considers how this defendant committed the offenses he is charged with. Here,

this offender has been accessing and storing images sexualizing children, and depicting their

abuse, on digital devices he kept in a home where his wife lived. He did so using internet capable

devices that are mobile, widely available, and difficult to detect. Furthermore, the Defendant

                                                11
         Case 1:21-cr-00031-TSC Document 7 Filed 02/26/21 Page 12 of 12




committed his crimes all while he was having daily contact and living with his wife – the

proposed third-party custodian, who presumably had no knowledge of what the Defendant was

doing. For these reasons, it is clear that that the Defendant poses a significant danger to the

community and, given this risk, the Court should impose electronic monitoring, deny him access

to any electronic devices that have Internet capability, and impose the conditions of release as

recommended by Pretrial Services.

                                      CONCLUSION

       For all of the reasons set forth above, the Court should deny the Defendant’s request for a

Modification of his Conditions of Release.



                                                      Respectfully submitted,

                                                      MICHAEL SHERWIN
                                                      Acting United States Attorney
                                                      N.Y. Bar No. 4444188



                                                      _/s/_ Amy E. Larson____
                                                      Amy E. Larson, N.Y. Bar Number 4108221
                                                      Assistant United States Attorney
                                                      555 Fourth Street, N.W.
                                                      Washington, D.C. 20530
                                                      Telephone: (202) 252-7863
                                                      Email: Amy.Larson2@usdoj.gov




                                                 12
